i          i      i                                                               i       i     i




                                 MEMORANDUM OPINION

                                         No. 04-09-00825-CR

                                           Felix UVALLE,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 276963
                            Honorable Monica Guerrero, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 3, 2010

DISMISSED FOR WANT OF JURISDICTION

           On February 6, 2009, appellant was placed on deferred adjudication community supervision

for a period of twelve (12) months. On November 19, 2009, the State filed a motion to enter an

adjudication of guilt and revoke appellant’s community supervision. On December 1, 2009, the trial

court entered an order continuing appellant on deferred adjudication community supervision, but

extending the term and modifying the conditions of appellant’s community supervision. Appellant
                                                                                      04-09-00825-CR



filed a notice of appeal from the trial court’s order modifying the conditions of his community

supervision. This court does not have jurisdiction to consider an appeal from an order altering or

modifying the conditions of community supervision. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex.

Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.).

On February 4, 2010, this court issued an order for appellant to show cause on or before February

19, 2010, why this appeal should not be dismissed for lack of jurisdiction. Appellant filed a written

response agreeing that this court does not have jurisdiction. Accordingly, this appeal is dismissed

for lack of jurisdiction.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-